The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-3(g) (4) and Rule 1:20-11, seeking the immediate temporary suspension from the practice of law of ATHAN THEODORE TSIMPEDES, formerly of CLIFTON, who was admitted to the bar of this State in 1999;
**166And on May 2, 2018, the Court having ordered respondent to appear for an audit by the Office of Attorney Ethics and produce all records and information requested to date within forty-five days or be temporarily suspended from practice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Order of the Court;
And good cause appearing;
It is ORDERED that ATHAN THEODORE TSIMPEDES is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that ATHAN THEODORE TSIMPEDES be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in *343any New Jersey financial institution maintained by ATHAN T. TSIMPEDES pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that ATHAN THEODORE TSIMPEDES comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent's file as an attorney at law of this State.